Dewey, J.
1. There is no sufficient ground for sustaining the exception to the ruling of the court that, at the time of the alleged escape, Reagan was lawfully and rightfully in the custody of the constable, under and by virtue of the original warrant, as set forth in the indictment. The evidence shows that the party was duly arrested thereon and brought before the magistrate for trial; that the trial was postponed for two days, at which time the party again appeared and was surrendered for trial, and further proceedings; and although a judgment had been pronounced in the case orally, the party had not been committed in pursuance thereof, but was still in the custody of the constable who had arrested him on the warrant, and had been in attendance as the sole officer having care of the prisoner. Being thus in fact in custody of the constable under no other *587process superseding the warrant, it was sufficient to charge the prisoner as in custody of the constable by virtue of the warrant. To hold that the custody of the prisoner by the constable by virtue of the warrant ceases at the moment the party is brought before the justice on such warrant, would leave the prisoner at large without any keeper. In practice, the constable or other officer arresting a party upon a warrant returnable before a justice of the peace has always been understood to be his keeper by virtue of the original warrant, until he is discharged by the court, or some new warrant for commitment is made and delivered to him by the justice. It is certainly his only written authority for holding the prisoner, prior to such warrant for commitment to jail.
2. The supposed informality in the complaint, and in the sentence as orally announced, but under which no commitment had taken place, if it exists, furnishes no justification to the defendant for aiding and assisting Reagan to escape from the custody of the constable. Objections of that character are to be taken in some other form than by a forcible escape from the custody of the officer. Further; the warrant under which the party was arrested and detained was unexceptionable in its form. Exceptions overruled.